     Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 1 of 29 PAGEID #: 1




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

SHAMIEKE D. PUGH                                   Case No.:
c/o Walton + Brown, LLP.
395 E. Broad St., Suite 200
Columbus, OH 43215                                 Judge:

And

MAURICE D. LEE,
c/o Walton + Brown, LLP.
395 E. Broad St., Suite 200
Columbus, OH 43215

             Plaintiffs,

v.

RONALD ERDOS
c/o Southern Ohio Correctional Facility
1724 St. Rt. 728
Lucasville, OH 45699

And

OFFICER FAYE
c/o Southern Ohio Correctional Facility
1724 St. Rt. 728
Lucasville, OH 45699

And

OFFICER DALTON
c/o Southern Ohio Correctional Facility
1724 St. Rt. 728
Lucasville, OH 45699

                                          1
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 2 of 29 PAGEID #: 2




And

JOHN DOE SERGEANT
c/o Southern Ohio Correctional Facility
1724 St. Rt. 728
Lucasville, OH 45699

And

JOHN DOE HEALTH CARE PROVIDER
(Name Unknown)
(Address Unknown)

And

JOHN DOE NURSES
(Name Unknown)
(Address Unknown)

And

JOHN DOE CORRECTIONAL
OFFICERS
c/o Southern Ohio Correctional Facility
1724 St. Rt. 728
Lucasville, OH 45699

          Defendants.
__________________________________________________________________

Sean L. Walton, Esq. (#0088401)                   Solomon M. Radner, Esq.
WALTON + BROWN, LLP                               (pro hac vice to be applied for)
Attorney for Plaintiffs                           EXCOLO LAW, PLLC
395 E. Broad St., Suite 200                       Attorney for Plaintiffs
Columbus, OH 43215                                26700 Lahser Road, Suite 401
(614) 636-3476                                    Southfield, MI 48033
                                                  (866) 939-2656

                                          2
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 3 of 29 PAGEID #: 3




Joseph D. Lento, Esquire
(pro hac vice to be applied for)
Optimum Law Group, P.C.
Attorney for Plaintiffs
1500 Market Street - 12th Flr, East Tower
Philadelphia, PA 19102
(267) 833-0200
__________________________________________________________________

               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COME Plaintiffs, SHAMIEKE D. PUGH and MAURICE D. LEE, by
and through their attorneys, complaining of Defendants, and respectfully alleges as
follows:
                          JURISDICTION AND VENUE
       1.    This is a civil rights action in which the Plaintiffs seek relief for the
violation of rights secured by 42 U.S.C. § 1983 and the Eighth and Fourteenth
Amendments.
       2.    Jurisdiction of this Court is found upon 28 U.S.C. § 1331.
       3.    The events that give rise to this lawsuit took place in the Southern Ohio
Correctional Facility.
       4.    Venue is appropriate in the Southern District of Ohio pursuant to 28

U.S.C § 1391(b) since the acts providing the legal basis for this complaint occurred
in the City of Lucasville, County of Scioto, State of Ohio.
                                       PARTIES

       5.    Plaintiff, Shamieke D. Pugh (“Plaintiffs” or “Mr. Pugh”), is a resident
of the State of Ohio. Plaintiff, at all times relevant to this complaint, was incarcerated


                                            3
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 4 of 29 PAGEID #: 4




in the Southern Ohio Correctional Facility. He was released from custody on
December 27, 2018, and currently resides in Delaware County, Ohio.

        6.    Plaintiff, Maurice D. Lee (“Plaintiffs” or “Mr. Lee”), is a resident of
the State of Ohio. Plaintiff, at all times relevant to this complaint, was incarcerated
in the Southern Ohio Correctional Facility. He is currently housed in the Madison

Correctional Institution in Madison County, Ohio.
        7.    Defendant, Officer Faye (“Faye”), is employed by the State of Ohio as
a correctional officer in the Southern Ohio Correctional Facility, and was acting

under the color of law.
        8.    Defendant, Officer Dalton (“Dalton”), is employed by the State of Ohio
as a correctional officer in the Southern Ohio Correctional Facility, and was acting

under the color of law.
        9.    Defendant, John Doe Sergeant (“Sergeant”), is employed by the State
of Ohio as a supervisory correctional officer in the Southern Ohio Correctional
Facility, and was acting under the color of law. John Doe Sergeant was involved
with Plaintiffs in June of 2017. Defendant John Doe cannot be fully identified by
Plaintiffs at this time.
        10. Defendant, John Doe Health Care Provider (“Health Care”), is
employed by the State of Ohio as a health care provider in the Southern Ohio
Correctional Facility, and was acting under the color of law. John Doe Health Care
Provider was involved in Plaintiffs’ medical treatment in June of 2018. Defendant
John Doe Health Care Provider cannot be fully identified by Plaintiffs at this time.


                                          4
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 5 of 29 PAGEID #: 5




       11. Defendant, John Doe Nurses (“Nurses”), are employed by the State of
Ohio as nurses in the Southern Ohio Correctional Facility, and were acting under the

color of law. John Doe Nurses were involved with Plaintiffs in November of 2018.
Defendant John Doe Nurses cannot be fully identified by Plaintiffs at this time.
       12. Defendant, John Doe Correctional Officers (“John Doe Officer”), are

employed by the State of Ohio as correctional officers in the Southern Ohio
Correctional Facility, and was acting under the color of law. John Doe Correctional
Officers were involved with Plaintiffs in November of 2018. Defendant John Doe

Correctional Officers cannot be fully identified by Plaintiffs at this time.
       13. Defendant, Ronald Erdos (“Warden”), is the Warden of Southern Ohio
Correctional Facility. Defendant Warden was deliberately indifferent to the safety

of inmates and is being sued in his individual capacity.
       14. All complained of actions and inactions of Defendants were done
maliciously, recklessly, carelessly, unlawfully, knowingly, intentionally, wantonly,
purposely, purposefully, through deliberate indifference and gross negligence and
without any objective reasonableness.
                            STATEMENT OF FACTS
                                 June 2017 Incident
       15. On June 4, 2017, Mr. Pugh and Mr. Lee were permitted to have indoor
recreational time at Southern Ohio Correctional Facility.
       16. Before Plaintiffs could proceed to their indoor recreational time, they
were both required to be stripped searched by the Defendant Officers.


                                           5
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 6 of 29 PAGEID #: 6




       17. This strip search was the normal procedure for how inmates were taken
to recreational time at the Southern Ohio Correctional Facility in that housing unit.

       18. This strip search, as performed on Mr. Pugh and Mr. Lee on June 4,
2017 and throughout their time at the Southern Ohio Correctional Facility went as
follows: inmates are to strip naked when the guard approaches, then the inmates are

to be searched, hand-cuffed and ankle-shackled before taken out of their cells.
       19. Mr. Pugh and Mr. Lee were subjected to this search process, and were
then individually walked out of their cells and handcuffed to a table along with two

other inmates.
       20. The handcuffs permitted only a few inches of hand movement to be
able to play card games.

       21. Mr. Pugh, Mr. Lee and the two other individual inmates were
peacefully playing spades together, while all hand-cuffed to the table.
       22. Mr. Pugh, Mr. Lee and the other two individuals are all African
American males and they were each stripped search before they were shackled to
the table.
       23. While Mr. Pugh and Mr. Lee were playing cards, they heard the
correctional officers laughing, but did not know the reason for the laughter.
       24. Two correctional officers, Defendant Faye and Defendant Dalton, then
walked over to another inmate, Gregory Reinke, and talked to him for about ten
minutes while Reinke was in his cell.




                                          6
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 7 of 29 PAGEID #: 7




       25. Gregory Reinke is a Caucasian inmate, and Defendants Faye and
Dalton are also Caucasian. Upon information and belief, Gregory Reinke is a known

white supremacist and member of the Aryan Brotherhood gang.
       26. Defendant Officers then took Reinke out of his cell and placed him at a
table next to the table Mr. Pugh, Mr. Lee and the other two African American

inmates were playing cards.
       27. Upon information and belief, Defendant Officers did not perform the
herein described search of Gregory Reinke before placing him at the table next to

Mr. Pugh. In fact, Defendant Officers gave Reinke either a key of some other device
with which Reinke could quickly unlock hand-cuffs, or alternatively, Defendant
Officers knew or should have known that Reinke had such a device on him.

       28. Mr. Pugh and Mr. Lee noticed that the Defendant Officers had not strip
searched Reinke, and this made Plaintiffs fear for their safety, as though they were
targets of abuse by Defendant Officers and their cronies, such as Reinke.
       29. Upon information and belief, Defendant Officers knew or should have
known that Reinke had at least one large knife on his person, or alternatively
Defendant Officers provided this knife to Reinke.
       30. After some time, estimated at about 20-30 minutes, Reinke unlocked
his handcuffs and pulled an 8-inch blade out of his sock and began to violently stab
and attack Mr. Pugh, Mr. Lee and the other inmates.
       31. Reinke also had a 12-inch blade in his sock.
       32. Mr. Pugh, Mr. Lee and the other inmates were hand-cuffed to the table
and could not defend themselves.
                                         7
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 8 of 29 PAGEID #: 8




       33. Reinke continued to stab them.
       34. Mr. Pugh was stabbed at least ten times by Reinke.

       35. Mr. Lee was stabbed at least twice by Reinke.
       36. Defendant Officers were standing ten feet away behind a locked door
when the stabbing took place.

       37. Defendant Officers saw the stabbing but did not immediately respond.
       38. In fact, Defendant Officers laughed as Mr. Pugh, Mr. Lee, and the other
inmates were stabbed by Reinke.

       39. Defendant Officers stood and watched while Mr. Pugh, Mr. Lee, and
the other inmates were repeatedly stabbed.
       40. Eventually, one of the victims was able to pull his hands out of the

hand-cuffs after which he tackled Reinke to the ground.
       41. Only after Reinke was tackled, Defendant Officers finally decided to
intervene.
       42. Defendant Officers used pepper spray on the inmate who tackled
Reinke in self-defense.
       43. Defendant Officers did not use pepper spray on Reinke.
       44. Afterwards, Mr. Pugh, Mr. Lee, and the other individuals were bleeding
out with severe injuries.
       45. For the next ten to fifteen minutes, neither Defendant Faye nor
Defendant Dalton provided any first aid. Instead they just stood and watched Mr.
Pugh, Mr. Lee, and the others bleed profusely.


                                        8
    Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 9 of 29 PAGEID #: 9




       46. Defendant John Doe Sergeant was present after the stabbing and did
not provide any first aid or direct any other else on the scene to provide first aid,

despite the fact the Mr. Pugh, Mr. Lee and the others had been violently stabbed and
were visibly bleeding profusely.
       47. At first, Defendant John Doe Sergeant attempted to prevent and deny

Plaintiffs from receiving any medical attention.
       48. Defendant John Doe Sergeant and Defendant Faye and Dalton even
said to each other “we should just let them die.”

       49. Eventually, at least ten minutes later, the nurses from health care arrived
and administered first aid.
       50. As a result of the stab wounds, Mr. Pugh was required to spend two

weeks in the Ohio State University Hospital.
       51. Mr. Lee was also hospitalized for the injuries he suffered as a result of
the stabbing.
       52. When released from the hospital, Mr. Pugh asked officials at Southern
Ohio Correctional Facility to transfer him to a different facility because of his fear
of the correctional officers. This request was denied.
       53. Upon information and belief, Defendant Faye, Defendant Dalton, and
Gregory Reinke worked together to cause harm to Plaintiffs and the other
individuals.
       54. Upon information and belief, Gregory Reinke was a known threat of
violence in the prison.


                                          9
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 10 of 29 PAGEID #: 10




       55. Upon information and belief, Gregory Reinke was known by Defendant
Warden and the staff at Southern Ohio Correctional Facility to carry shanks in

violation of prison rules. Upon information and belief, Reinke was caught with
shanks and/or knives on at least five different occasions.
       56. Upon information and belief, Gregory Reinke has a history of

misconduct and violence.
       57. Upon information and belief, Gregory Reinke had stabbed and
attempted to stab inmates on at least two other occasions prior to the June 4, 2017

incident.
       58. Upon information and belief, Defendant Warden and staff at Southern
Ohio Correctional Facility knew Gregory Reinke was a threat to the safety of others

in the prison, yet did nothing to prevent this violence. Their callous and deliberate
indifference to this known threat directly caused the complained-of harm to take
place. Further, Defendant Warden failed to train and supervise his subordinates to
such a degree that the lack of training and supervision demonstrates deliberate
indifference to the plaintiffs. Through his callous and deliberate indifference towards
his subordinates, he at least implicitly approved, authorized or acquiesced in the
unconstitutional conduct of his subordinates.
       59. Plaintiffs suffered harm as a direct result of Defendants actions and
inactions.
                                June 2018 Incident
       60. In June of 2018, Mr. Pugh began experiencing chest pains.


                                          10
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 11 of 29 PAGEID #: 11




       61. Mr. Pugh requested medical treatment from the Defendant John Doe
Nurses at Southern Ohio Correctional Facility.

       62. Defendant John Doe Nurses told Mr. Pugh that he was fine and would
not provide him with any medical treatment for his chest pain or constipation.
       63. Defendant John Doe Nurses took his blood pressure and it was 159/101.

       64. Defendant John Doe Nurses did an EKG and told Mr. Pugh that
everything seemed normal and that he was fine, despite his abnormal blood pressure.
       65. Mr. Pugh told the nurses that his chest still hurt.

       66. Defendant John Doe Nurses accused Mr. Pugh of faking it and lying
about his conditions.
       67. Defendant John Doe Correctional Officers were in the infirmary with

Mr. Pugh and the nurses.
       68. Defendant John Doe Nurses then whispered to Defendant Officers and
said, “I’ll cover for ya’ll” and “We’re going to leave the room.”
       69. Defendant Officers then looked at Mr. Pugh and said “you’re lying.”
       70. Immediately after making this statement, one of Defendant John Doe
Correctional Officers began to punch Mr. Pugh.
       71. Other Defendant John Doe Officers then joined in and kicked, punched,
and stomped on Mr. Pugh.
       72. Mr. Pugh was handcuffed and ankle shackled while Defendant Officers
attacked him.
       73. Defendant Officers then stated “don’t fall out” and left.


                                         11
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 12 of 29 PAGEID #: 12




       74. Mr. Pugh requested medical attention for his medical conditions and
the newly inflicted wounds from Defendant Officers.

       75. Mr. Pugh was denied medical attention and treatment.
       76. One month later, on December 27, 2018, Mr. Pugh was released from
Southern Ohio Correctional Facility.

       77. Plaintiff Pugh suffered harm as a direct result of Defendants actions and
inactions.
                            COUNT I
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
               (Eighth Amendment – Failure to Protect)

                (Against Defendants Faye, Dalton, and Warden)

       78. Plaintiffs incorporate herein all prior allegations.
       79. At all times relevant herein, Plaintiffs had a clearly established right to
protection from known serious risks to great bodily harm under the Eighth
Amendment and Fourteenth Amendments to the United States Constitution.
       80. At all times relevant, Plaintiffs had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from deliberate
indifference to his great risks of bodily harm.

       81. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.
       82. Defendant Faye and Defendant Dalton stood by and watched while Mr.

Pugh and Mr. Lee were stabbed by another inmate.



                                          12
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 13 of 29 PAGEID #: 13




       83. Defendant Faye, Defendant Dalton and Defendant Warden all knew
that Gregory Reinke was dangerous and had stabbed inmates before, yet still

permitted him to be in general population during recreational time.
       84. Defendant Faye and Defendant Dalton neglected to properly search the
stabber before permitting him to be near other inmates during recreational time

despite knowledge of his misconduct.
       85. Defendant Faye and Defendant Dalton saw Plaintiffs being stabbed but
did not immediately intervene to end the violence.

       86. Defendant Faye and Defendant Dalton owed a duty to protect Plaintiffs
from both the known risk that was Gregory Reinke, a known violent threat.
       87. Defendant Faye and Defendant Dalton exhibited deliberate indifference

to Plaintiffs’ clearly established rights when they intentionally did not strip search
Reinke, despite that they knew they were required to, and that they did in fact strip
searched other inmates on that day, and they had knowledge that Reinke had been
caught with homemade weapons and had stabbed inmates on other occasions.
       88. Defendant Faye and Defendant Dalton owed a duty to immediately
intervene and protect Plaintiffs when Reinke was violently stabbing them.
       89. Defendant Fate and Defendant Dalton exhibited deliberate indifference
to Plaintiffs’ clearly established rights when they did not immediately intervene to
protect and instead waited until another prisoner was finally able to pull free and
escape from his handcuffs and tackle the stabber and end the violence.




                                         13
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 14 of 29 PAGEID #: 14




        90. A supervisor in individually liable under 42 U.S.C. § 1983 if the
supervisor implicitly authorized, approved or knowingly acquiesced in

unconstitutional conduct, or if he directly participated in the unlawful conduct.
        91. Defendant Warden, supervisor of the prison, owed Plaintiffs a duty to
act and not be deliberately indifferent to known serious risks of physical harm

against inmates. His neglect to do anything to keep Gregory Reinke away from other
inmates despite knowledge of several previous instances of stabbing and possession
of shanks, violated Plaintiffs’ constitutionally protected right to be free from bodily

harm.
        92. As a result of Defendant Officers willful failure to protect Plaintiffs,
they were severely injured and hospitalized for their injuries.

        93. Defendant Officers actions and inactions constituted deliberate
indifference to Plaintiffs’ right to be free from serious risks of bodily harm in
violation of 42 U.S.C. § 1983 and his rights under the Eighth Amendment to the
United States constitution to be free from cruel and unusual punishment.
        94. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for their physical, mental,
emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT II
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
  (Eighth Amendment – Deliberate Indifference to Serious Medical Needs)

           (Against Defendants Faye, Dalton, and John Doe Sergeant)

        95. Plaintiffs incorporate herein all prior allegations.

                                          14
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 15 of 29 PAGEID #: 15




       96. At all times relevant, Plaintiffs had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from deliberate

indifference to his known serious medical needs.
       97. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.

       98. At all times relevant, Defendants knew that Plaintiffs had serious
medical needs where they had been stabbed several times and were visibly bleeding
out.

       99. Defendant Officers were on the scene after Plaintiffs had been stabbed
but provided no first aid or medical treatment whatsoever.
       100. Defendant John Doe Sergeant initially denied and attempted to prevent

Plaintiffs from receiving medical attention.
       101. Defendant Officers even stated that “we should let them die,” instead
of providing first aid.
       102. Defendant Officers actions and inactions constituted deliberate
indifference to Plaintiffs’ serious medical need in violation of 42 U.S.C. § 1983 and
his rights under the Eighth Amendment to the United States constitution to be free
from cruel and unusual punishment.
       103. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for their physical, mental,
emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT III
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                       (Supervisory Individual Liability)

                                         15
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 16 of 29 PAGEID #: 16




                        (Against Defendant John Doe Sergeant)

          104. Plaintiffs incorporate herein all prior factual allegations.
          105. A supervisor is individually liable under 42 U.S.C § 1983 if the
supervisor implicitly authorized, approved or knowingly acquiesced in the
unconstitutional conduct of the offending subordinate or directly participated.

          106. At all times relevant to this complaint, Defendant John Doe Sergeant
was a supervisor acting under the color of law in his/her actions and omissions and
at least implicitly approved, authorized or acquiesced in the unconstitutional conduct
exhibited by his/her subordinate defendants named herein. All of the individually
named Defendants were acting under the direct supervision of Defendant John Doe.
Defendant John Doe established policies for his/her subordinates to follow which

permitted the Defendant Officers to carry out the constitutional violations described
herein.
          107. At all times relevant to this complaint, Defendant John Doe Sergeant
was responsible for the supervision, discipline, and control of Defendants Faye and
Dalton, yet he at least implicitly approved, authorized, or acquiesced his
subordinates’ misconduct.

          108. As described herein, Defendant John Doe Sergeant had knowledge that
Plaintiffs were in need of urgent medical care when he witnessed Plaintiffs bleeding
profusely with several stab wounds, each.




                                             16
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 17 of 29 PAGEID #: 17




        109. As described herein, Defendants Faye, Dalton and John Doe Sergeant
did not provide any medical care despite the critical condition of the inmate

Plaintiffs.
        110. As described herein, John Doe Sergeant initially prevented and denied
Plaintiffs from receiving any medical attention for his stab wounds.

        111. As described herein, Defendant Officers said they “should just let them
die.”
        112. As a result of Defendant John Doe Sergeant’s actions and inactions,

he/she exhibited deliberate indifference to Plaintiffs’ constitutional rights in
violation of 42 U.S.C. § 1983 and their rights under the Eighth and Fourteenth
Amendments to the United States Constitution.

        113. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for their physical, mental,
emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT IV
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                  (Fourteenth Amendment – Equal Protection)

                       (Against Defendants Faye and Dalton)

        114. Plaintiffs incorporate herein all prior allegations.
        115. At all times relevant, Plaintiffs had a clearly established right to be free
from arbitrary discrimination and discrimination based on race pursuant to the

Fourteenth Amendment to the United States Constitution.



                                           17
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 18 of 29 PAGEID #: 18




       116. At all times relevant, Plaintiffs had a clearly established right to be free
from discrimination and differential treatment based on his race pursuant to the

Fourteenth Amendment to the United States Constitution.
       117. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.

       118. Defendant Officers stripped searched Mr. Pugh, Mr. Lee, and the other
African American inmates before they could attend recreational time.
       119. Defendant Officers did not strip search the Caucasian inmate before

permitting him to attend recreational time despite that he was a known white
supremacist and member of the Aryan Brotherhood gang, who had been caught with
shanks and had stabbed inmates in the past.

       120. Defendant Officers handcuffed Mr. Pugh, Mr. Lee, and the other
African American inmates to the table and did not provide them with access to
remove their cuffs.
       121. Defendant Officers did not handcuff the Caucasian inmate and/or
provided him with access to remove his cuffs.
       122. Defendant Officers acted with intent to cause harm to Plaintiffs because
they are African-American.
       123. Defendant Officers actions and inactions constitute impermissible
differential treatment based on the impermissible classification of race in violation
of 42 U.S.C § 1983 and the Fourteenth Amendment to the United States
Constitution.


                                          18
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 19 of 29 PAGEID #: 19




       124. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for their physical, mental,

emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT V
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                       (Conspiracy to Deprive of Rights)

          (Against Defendants Faye, Dalton and John Doe Sergeant)

       125. Plaintiffs incorporate herein all prior allegations.
       126. At all times relevant, Plaintiffs had a clearly established right to be free
from conspiracy to violate their constitutional rights to be free from bodily harm and
his right to medical care for serious medical needs.
       127. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.
       128. Defendant Faye and Defendant Dalton agreed not to strip search a
person who constituted a well-known threat of violence and had been caught with
shanks and knives of previous occasions.
       129. Defendant Faye and Defendant Dalton agreed to not handcuff a person
who constituted a well-known threat of violence and/or provided him access to

escape his handcuffs.
       130. Defendant Faye and Defendant Dalton agreed to stay behind the locked
door and watch one inmate stab other inmates repeatedly with an 8-inch blade,

despite their knowledge that the inmates were helpless and could not defend
themselves since Defendant Officers had handcuffed them to the table, shackled

                                          19
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 20 of 29 PAGEID #: 20




their ankles, and strip searched them to prevent them from having weapons to defend
themselves.

       131. Defendant Faye and Defendant Dalton agreed to allow Gregory Reinke
to cause harm to Plaintiffs.
       132. Defendant Faye, Defendant Dalton, and Defendant John Doe Sergeant

agreed to not provide first aid to Plaintiffs despite their knowledge that he had been
stabbed and was bleeding profusely.
       133. Defendant Faye, Defendant Dalton, and Defendant John Doe Sergeant

demonstrated their agreement not to provide first aid when they stated to each other
that “we should just let them die.”
       134. Defendant Officers actions and inactions constitute an impermissible

conspiracy to deprive an individual of their rights to be free from bodily harm in
violation of 42 U.S.C § 1983 and the Fourteenth Amendment to the United States
Constitution.
       135. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for their physical, mental,
emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT VI
        VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
  (Eighth Amendment – Deliberate Indifference to Serious Medical Needs)

                   (Pugh Against Defendant John Doe Nurses)

       136. Plaintiffs incorporate herein all prior allegations.



                                         20
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 21 of 29 PAGEID #: 21




        137. At all times relevant, Mr. Pugh had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from deliberate

indifference to his known serious medical needs.
        138. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.

        139. In June of 2018, Mr. Pugh presented to health care with severe chest
pains and constipation.
        140. At all times relevant, Defendant knew that Mr. Pugh had a serious

medical need where he had requested medical attention for severe chest pains.
        141. Defendant Nurses told Mr. Pugh that his EKG was normal and that he
was lying and faking it. However, his blood pressure was abnormal at 159/101.

        142. Mr. Pugh denied that he was lying or faking it and told them his chest
still hurt.
        143. Defendants denied Mr. Pugh treatment for his chest pains.
        144. Defendants actions and inactions constituted deliberate indifference to
Mr. Pugh’s serious medical need in violation of 42 U.S.C. § 1983 and his rights
under the Eighth Amendment to the United States constitution to be free from cruel
and unusual punishment and deliberate indifference to medical needs.
        145. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiff Pugh was harmed and suffered damages for his physical,
mental, emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT VII
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
           (Eighth Amendment – Cruel and Unusual Punishment)

                                          21
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 22 of 29 PAGEID #: 22




  (Plaintiff Pugh, Only, Against Defendants John Doe Corrections Officers)

       146. Plaintiffs incorporate herein all prior allegations.
       147. At all times relevant, Mr. Pugh had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from cruel and
unusual punishment.

       148. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.
       149. In November of 2018, Mr. Pugh was in the infirmary complaining of
serious chest pains.
       150. Defendant John Doe Nurses accused Mr. Pugh of faking his injuries
and told Defendant John Doe Corrections Officers that they would cover for them.

Defendant John Doe Nurses then left the infirmary.
       151. Defendant John Doe Corrections Officers then entered and physically
assaulted Mr. Pugh while he was handcuffed and ankle shackled in the infirmary.
       152. Defendant Officers kicked, punched, and stomped Plaintiffs without
any legal basis.
       153. Defendant Officers actions constituted cruel and unusual punishment in

violation of 42 U.S.C. § 1983 and his rights under the Eighth Amendment.
       154. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiff Pugh was harmed and suffered damages for his physical,

mental, emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT VIII
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                                         22
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 23 of 29 PAGEID #: 23




      (Eighth & Fourteenth Amendment – Failure to Intervene / Protect)

    (Against Defendants John Doe Corrections Officers, John Doe Nurses)

        155. Plaintiffs incorporate herein all prior allegations.
        156. At all times relevant, Plaintiffs had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from cruel and

unusual punishment and deliberate indifference to medical needs and risks of harm.
        157. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.

        158. Each of these Defendants owed a duty to intervene / protect when the
other Defendants were assaulting Plaintiffs.
        159. Each of these Defendants were present at the scene in the infirmary and

had the opportunity and means to prevent / stop the unlawful physical assault of
Plaintiffs.
        160. Defendant John Doe Officers had the opportunity to stop each other
from assaulting Plaintiffs but chose to either stand by or join in the assault.
        161. Defendant John Doe Nurses had the opportunity to prevent the physical
assault of Plaintiffs, but left the room and told the Defendant Officers they would

cover for them.
        162. These    Defendants     were    acting   with   deliberate   indifference,
recklessness, gross negligence, intent, and/or knowledge to the above described acts

being inflicted upon Plaintiffs, and as such, were the proximate cause of the injuries
and harm suffered by Plaintiffs.


                                            23
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 24 of 29 PAGEID #: 24




       163. The foregoing conduct by these Defendants itself amounted to a
constitutional violation of Plaintiffs’ rights under the Eighth and Fourteenth

Amendments to the United States Constitution.
       164. As a direct and proximate result of these individual Defendants’ willful
violation of Plaintiffs’ constitutionally protected rights, Plaintiffs have suffered and

will continue to suffer damage into the future, including but not limited to, physical
pain and suffering, mental anguish, severe emotion distress, fright and shock, and
costs and attorney fees.
                              COUNT IX
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
   (Eighth Amendment – Deliberate Indifference to Serious Medical Needs)

                   (Pugh Against Defendant John Doe Nurses)

       165. Plaintiffs incorporate herein all prior allegations.
       166. At all times relevant, Mr. Pugh had a clearly established right under the
Eighth Amendment to the United States Constitution to be free from deliberate
indifference to his known serious medical needs.
       167. At all times relevant herein, Defendants were acting under the color of
law and were required to obey the laws of the United States.

       168. After Mr. Pugh was physically assaulted by Defendant John Doe
Corrections Officers, he requested medical care again for his previously complained
of condition of chest pain as well as the newly inflicted injuries from Defendant

Officers.



                                          24
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 25 of 29 PAGEID #: 25




         169. Defendant Nurses denied him medical treatment for his serious medical
needs.

         170. Defendants actions and inactions constituted deliberate indifference to
Mr. Pugh’s serious medical need in violation of 42 U.S.C. § 1983 and his rights
under the Eighth Amendment to the United States constitution to be free from cruel

and unusual punishment and deliberate indifference to medical needs.
         171. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiff Pugh was harmed and suffered damages for his physical,

mental, emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                    COUNT X
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                       (Conspiracy to Deprive of Rights)

    (Pugh Against Defendants John Doe Correction Officers and John Doe
                                 Nurses)

         172. Plaintiffs incorporate herein all prior allegations.
         173. At all times relevant, Mr. Pugh had a clearly established right to be free

from conspiracy to violate his constitutional right to be free from bodily harm and
his right to medical care for serious medical needs.
         174. At all times relevant herein, Defendants were acting under the color of

law and were required to obey the laws of the United States.
         175. Defendants John Doe Correction Officers and John Doe Nurses agreed
to permit the unlawful physical assault on Mr. Pugh in the infirmary.

         176. Defendants John Doe Correction Officers agreed to physically assault
Plaintiffs and agreed not to intervene or stop each other from beating Mr. Pugh.
                                           25
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 26 of 29 PAGEID #: 26




       177. Defendants John Doe Nurses agreed with Defendant Officers to permit
and cover up the physical assault of Mr. Pugh when they said they would “cover for

ya’ll [sic]” and said, “we are going to leave the room,” as Defendant Officers
physically assaulted Plaintiff.
       178. Defendant John Doe Nurses agreed amongst themselves not to provide

Mr. Pugh with medical care.
       179. Defendants actions and inactions constitute an impermissible
conspiracy to deprive an individual of his right to be free from bodily harm and to

exhibit deliberate indifference to medical needs in violation of 42 U.S.C § 1983 and
the Eighth and Fourteenth Amendments to the United States Constitution.
       180. As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff Pugh was harmed and suffered damages for his physical,
mental, emotional injury and pain, mental anguish, humiliation, and embarrassment.
                                   COUNT XI
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                       (Supervisory Individual Liability)

                           (Against Defendant Warden)

       181. Plaintiffs incorporate herein all prior factual allegations.

       182. A supervisor is individually liable under 42 U.S.C § 1983 if the
supervisor implicitly authorized, approved or knowingly acquiesced in the
unconstitutional conduct of the offending subordinate or directly participated.

       183. At all times relevant to this complaint, Defendant Warden was a warden
and supervisor acting under the color of law in his/her actions and omissions and at

                                          26
   Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 27 of 29 PAGEID #: 27




least implicitly approved, authorized or acquiesced in the unconstitutional conduct
exhibited by his/her subordinate defendants named herein. All of the individually

named Defendants were acting under the direct supervision of Defendant Warden.
Defendant Warden established policies for his/her subordinates to follow which
permitted the Defendant Officers to carry out the constitutional violations described

herein.
          184. At all times relevant to this complaint, Defendant Warden was
responsible for the supervision, discipline, and control of all Southern Ohio

Correctional Facility correctional officers who unlawfully violated Plaintiffs’
constitutional rights, yet he/she at least implicitly approved, authorized, or
acquiesced in his/her subordinates’ misconduct.

          185. As described herein, Southern Ohio Correctional Facility correctional
guards violated Plaintiffs’ clearly established right to personal safety and bodily
integrity when they failed to protect him from a known and violent threat.
          186. As described herein, Defendant Warden had knowledge that a
particular inmate was a dangerous and violent threat to others in the facility as he
had been caught with knives and shanks on several previous locations and had
stabbed and attempted to stab inmates and guards in the past.
          187. Despite his knowledge of a threat to inmate safety, Defendant Warden
did not train and supervise Defendant Officers on dealing with inmates who pose a
threat to other inmates’ safety.
          188. As a result of Defendant Wardens actions and inactions, he exhibited
deliberate indifference to Plaintiffs’ constitutional rights in violation of 42 U.S.C. §
                                          27
  Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 28 of 29 PAGEID #: 28




1983 and his rights under the Eighth and Fourteenth Amendments to the United
States Constitution.

       189. As a proximate result of the illegal and unconstitutional acts of the
Defendants, Plaintiffs were harmed and suffered damages for his physical, mental,
emotional injury and pain, mental anguish, humiliation, and embarrassment.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiffs, Shamieke D. Pugh and Maurice D. Lee, demand
judgment and prays for the following relief, jointly and severally, against all

Defendants:
              a.   Full and fair compensatory damages in an amount to be
                   determined by a jury;

              b.   Punitive damages in an amount to be determined by a jury;
              c.   Reasonable attorney’s fees and costs of this action; and
              d.   Any such other relief as appears just and proper.
                                 JURY DEMAND


      Plaintiffs hereby demands a trial by jury of all triable issues, per Fed. R. Civ.
P. 38(b).
                                       Respectfully Submitted,

Dated: April 3, 2019              By: /s/ Sean L. Walton        ________
                                      Sean L. Walton, Esq. (#0088401)
                                      Attorney for Plaintiffs
                                      395 E. Broad St., Suite 200
                                      Columbus, OH 43215
                                      (614) 636-3476
                                         28
Case: 1:19-cv-00245-MRB Doc #: 1 Filed: 04/03/19 Page: 29 of 29 PAGEID #: 29




                              By: /s/ Solomon M. Radner__________
                                  Solomon M. Radner, Esq.
                                  (pro hac vice to be applied for)
                                  Attorney for Plaintiffs
                                  26700 Lahser Road, Suite 401
                                  Southfield, MI 48033
                                  (866) 939-2656

                            By:   /s/ Joseph D. Lento_____________
                                  Joseph D. Lento, Esq.
                                  (pro hac vice to be applied for)
                                  Attorney for Plaintiffs
                                  1500 Market Street - 12th Flr, East Tower
                                  Philadelphia, PA. 19102
                                  (267) 833-0200




                                    29
